Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 09, 2019

The Court of Appeals hereby passes the following order:

A19D0377. MARVIN LEE GOODMAN v. THE STATE.

      Marvin Goodman, who currently is serving a prison sentence following a
burglary conviction, filed a motion for a writ of error quo warranto, which the trial
court dismissed in an order entered on December 6, 2018. Goodman then filed a
motion for reconsideration, which the trial court denied in an order entered on
January 4, 2019. Goodman filed this application for discretionary review on January
22, 2019.1 We lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734
(380 SE2d 57) (1989). Moreover, a motion for reconsideration does not extend the
time for filing an appellate challenge to an appealable order, and the denial of a
motion for reconsideration is not appealable in its own right. See Bell v. Cohran, 244
Ga. App. 510, 510-511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App.
271, 271 (326 SE2d 5) (1985). Goodman’s discretionary application was untimely
filed 47 days after entry of the order dismissing his motion for a writ of error quo
warranto, his motion for reconsideration did not extend the time to appeal that order,
and the denial of his motion for reconsideration is not itself appealable. See OCGA


      1
        Goodman initially filed the application – which he styled as an “Application
for Certificate of Probable Cause” – in the Supreme Court, which docketed the filing
as an application for discretionary review and transferred the matter to this Court.
§ 5-6-35 (d); Bell, 244 Ga. App. at 510-511; Savage, 173 Ga. App. at 271.
Consequently, Goodman’s application is hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/09/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.